 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees.However, the Teamsters indicated a willingness to proceed to,an election in an overall unit if the Board should find such a unit-appropriate.The Board has held that a union's jurisdictional or otherlimitation concerning classifications of employees in no way restrictsthe Board in its determination of the appropriateness of a bargainingunit .4As the record discloses that all employees at Tecumseh areunder the same supervision, are subject to the same working condi-tions, and interchange, we find that an overall unit at the Tecumsehpit is appropriate.Accordingly, we find that the following employees of the Employerconstitute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's sandand gravel pit at Tecumseh, Michigan, including boatmen, inside plantdrivers, operator and driver, and crane operators; excluding office andclerical employees, guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'SeeCentral Coat, Apron & Linen Service, Inc.,et al.,126 NLRB 958.Gross Telecasting,Inc.andNational Association of Broadcast-ing Employees&Technicians,AFL-CIO.Case No. 7-CA-f3358.October 31, 1960DECISION AND ORDEROn May 9, 1960, Trial Examiner Henry S. Sahm issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.He found further that the Respond-ent had not engaged in a certain unfair labor practice alleged in thecomplaint and recommendeddismissalof such allegation.There-after,the Respondent and General Counsel filed exceptions to theIntermediate Report and briefs in support thereof.The Board had reviewed the rulings made by the TrialExaminer atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.The General Counsel excepts,inter alia,to the Trial Examiner'sfinding that the Respondent had not discriminatorily discharged129 NLRB No. 59. GROSS TELECASTING, INC.491Lloyd Garten. The Trial Examiner based his finding primarily uponhis credibility resolutions, and it is these resolutions which theGeneral Counsel urges are erroneous.We find it unnecessary to passupon the soundness of these credibility resolutions since even if wewere to credit the General Counsel's witnesses we would find that theGeneral Counsel had not sustained his burden of proving by a pre-ponderance of the evidence that Garten had been discharged in vio-lation of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Gross Telecasting,Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Coercively or otherwise unlawfully interrogating employeesconcerning their membership in, or activities on behalf of, NationalAssociation of Broadcasting Employees & Technicians, AFL-CIO, orany other labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1).(b)Threatening economic reprisals against its employees becauseof their union sympathies and activities.(c)Offering grants of economic benefits to its employees if theywould refrain from their union activities and affiliations.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its radio and television studio, station, and transmitter,Lansing,Michigan, copies of the notices attached hereto marked"Appendix A." 1 Copies of said notices, to be furnished by the Re-gional Director for the Seventh Region, shall, after being duly signedby the Respondent's representative, be posted by the Company im-mediately after receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 492DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint, insofar as it alleges thatLloyd Garten was discharged in violation of the Act, be, and it herebyis, dismissed.MEMBERSFANNING and KIMBALL tookno part in the consideration,of the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, sentiments, or activities; threaten our employees withreprisals because of their union affiliations and activities; offerthem benefits to induce them to withdraw or refrain from unionaffiliations and activities in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any like or related manner restrain or coerceour employees in the exercise of their right to self-organization,to form or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any orall of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except asthat right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.We will not discriminate in regard to thehire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalfof any labor organization.GROSSTELECASTING, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial. GROSS TELECASTING, INC.493INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heard in Lansing, Michigan, on October 28, 29, and 30 and No-vember 12, 1959, on complaint of the General Counsel and answer of the Respond-ent.All parties were represented at the bearing and accorded full participation.Briefs were received from the General Counsel and Respondent on December 16.Ruling was reserved upon the motion of the Respondent to dismiss the proceedingand is hereby ruled upon in accordance with the findings and conclusions made herein.'With respect to the alleged unfair labor practices, the complaint, as amended, aversthat Respondent interrogated employees, threatened them with discharge and re-prisals, and promised them economic benefits if they refrained from engaging inunion activities.The complaint alleges further that, on April 30, 1959, Respondentdischarged employee Lloyd H. Garten for engaging in union activities.Respondent in its answer admits the jurisdictional allegations of the complaint,but denies the commission of unfair labor practices.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Michigan corporation located in Lansing, Michigan, whereitoperates a radio and television station.During the calendar year 1958, the sta-tion's gross revenues exceeded $1,000,000. It operates under license from the FederalCommunications Commission and transmits radio and television programs outsideMichigan. In the course of its normal business it performs services valued in excessof $100,000 annually for enterprises, each of which produces and ships outside theState in which they are produced, products valued in excess of $50,000 annually.Respondent admits, and it is found, that it is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDNational Association of Broadcasting Employees&Technicians,AFL-CIO, hereinreferred to as the Union, is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background2Sometime in November 1957, the Union initiated plans and began to organizethe employees of Respondent's radio and television stations.This organizationalcampaign culminated in a Board-conducted election on April 9, 1958.Objections tothe election were filed.Before the Board ruled on the objections, Respondent andthe Union entered into a settlement on January 23, 1959, whereby it was agreedthat a pending unfair labor practice proceeding initiated by the Union against Re-spondent would be terminated; the Union's representation petition withdrawn;and the Respondent agreed to a consent election 60 to 150 days after Board approvalof the settlement.The Board approved the settlement agreement on March 23, 1959,granting the Union's request for withdrawal of its petition and terminating theunfair labor practice proceeding.On April 20, 1959, the Union filed a chargeagainst Respondent in the case at bar.On June 2, 1959, the Union filed a newpetition and request for representation with the Board and on June 26, 1959, a hear-ing was held 3 The Board thereupon ordered an election which was held on August28, 1959.The Union filed objections to the election which were not ruled uponby the Board as of November 12, 1959, the date when the hearing in this proceedingconcluded.1The exhibit file shows Respondent's Exhibit No. 14 to have been receivedin evidenceThis is incorrectItwas reiected2 The General Counsel made various offers of proof with respectto mattersoccurringbefore the 6-month statutory period, some of which were refusedThe reason for theserulings Is basedon Board precedent that it is "in direct contraventionof Section 10(b) ofthe Act to rely on conduct occurring prior to the six-month statutory period as evidenceof unfair labor practices "Lloyd F Richardson,et al , d/b/a RichardsonManufacturingCompany109 NLRB 136, 139. See alsoMt Clemens Metal Products Company,126NLRB 1297;Local Lodge No 1424,International Association of Machinists,AFL-CIO;,etal(Bryan Manufacturing Co ) v N.L.R B ,362 U S. 411.Cases Nos 7-RC-4140 and 7-RC-4141 (not published in NLRBvolumes). 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDB. IssueThe Respondent contends it discharged the allegeddiscriminatee,Garten, forlegitimate business reasons, namely, improper attitude and bad work performance,and that the General Counsel'scharge alleginghe was terminated because of hisunion activities is withoutbasis as Respondentnever had knowledgeof unionactivity on the part of Garten.C. The testimony1.Alleged discriminatory dischargeLloyd H. Garten, the alleged discriminatee, was hired by Respondentas a radioand televisionannouncer in September 1957.His starting salary was $110 per weekwhich was increased to $125 in January or February 1958, retroactive to January 1,which is what he was earning at the time of his discharge on April 30, 1959.Gartensigneda union authorization card on January 5, 1958, and voted in thefirst representation election held on April 9, 1958.A year later, on April 6, 1959, Howard W. Coleman, Garten's supervisor, who ismanager ofRespondent's radio station, and also assistant to Harold F. Gross, presi-dent of Respondent, notified Garten that he was being discharged as of April 30,1959.At the sametimeColeman handed him a written termination notice whichread as follows:As I believe you know, the new (January-February 1959) Hooper surveyreleased by Station WILS is particularlydamagingto Station WJIM in the after-noon period-a circumstance that for obvious business reasons indicates a needfor change in program content and personality during this time.Because of this, and knowing your recent interest in moving to a largermarket, I believe it wise that we terminate your employment effective April 30.Therefore,please considerthis your official notification of release by GrossTelecasting, Inc., as of that date.Should you wish to move to a new position before that time, we wouldappreciate adequate notification in orderto arrangea substitute assignmentin your present on-the-air hours.On April 10, Garten told Coleman that the reasons stated in his written termi-nation notice,supra,would make it difficult for him to obtain employment else-where in radio and television and would he, therefore, give him "something thatwould counteract this notification of discharge," whereupon, Coleman, the same day,gave Garten the following letter:To Whom It May Concern:Lloyd Garten has been a member of the radio and TV announcing staff of ourstations since September, 1957.His duties have included full "program per-sonality" assignments, in all periods of the broadcast day; remote interviews andD.J. duties at a number of locations in the Lansing area; TV booth duties, livecommercials for a varietyof nationalspot clients, and program hosting.His on-the-air work is full professional, and he is well liked both by thelistening and viewing audienceandhis staff associates.Personally, I am reluctant to see him leave our stations; however, in all fair-ness, he has reached the top salary bracket possible within our budgetarystructure, and is understandably ambitious in terms of moving to a largermarket.Iam happy to endorse Lloyd's work and professional abilities, and willanswer any questions upon request.Analysis of TestimonyA Hooper rating is one type of a purported measuring of the radio audience tunedto the broadcastingstationsin a metropolitan or market area reflecting by percent-age figures the portion of the total listening audience tuned to each measurable sta-tion and recording these figures for various parts of the broadcast day and duringselected weeks or months of the year. The Hooper radio audio index for the Lansingarea for the afternoon period from noon to 6 p in. revealed that Respondent had lost;half its listening audience for the period January-February 1959, as compared tothe same months in 1957.Gar-ten's radio program, which was inaugurated in No-vember 1958, comprised 3 hours (noon to 3 p.m.) of this 6-hour period which beganat noon and ended at 6 p m. during the period January-February 1959.The pro-gram for the period from 3 to 6 p.m. was handled by two announcers who werehired on January 5, 1959. GROSSTELECASTING, INC.495'On March 12, 1959, Coleman, who was Garten's immediate supervisor, discussedwith Gross, president of Respondent, these Hooper radio ratings which showed theircompetitor (WILS) to have a 4-to-1 margin over them (WJIM) for the afternoonhours from noon to 6 p.m. This was the forerunnerof a seriesof discussions betweenColeman and Gross as to how to regain and increase their radio station'slisteningaudience as Respondent's competing radio station had issued asalesletter to radio,sponsors in the Lansing area showing a decreasing audience for the Respondent'sstation.Moreover, Respondent's local salesmenand their New York, Detroit, andChicagosalesrepresentatives had complained of "losing accounts to the [competing]station because of therating situation..:.Gross also testified that from his "per-sonal observation from listening to Gar-ten at various times he was not the type ofannouncer that our new programing would want." 4 Gross, in his testimony,went on to explain that what he meant by this was that ". . . Garten is strictly theD.J. [diskjockey] type of juvenile appeal audience; and this was not the policy ofour station and the type of audience that we were trying to appeal to.We had made'the decision strictly on a business basis of appealing to the adult buying audience,the audience that had the purchasing power to buy the products of the advertisers thatwere clients of the station....As a result of these discussions with Coleman onhow to increase the radio station's afternoonlisteningaudience in order to stop,losing accounts and retain sponsors, Gross decided on April 2, 1959, to dischargeGarten.Garten was given histerminationnotice on April 4, effective as ofApril 30, 1959.The General Counsel,in attemptingto prove theallegationsin the complaint thatGarten was discharged for union activity, elicited testimony from his witness, IrvingP. Bennett, Jr., who was employed by Respondent from September 1956 to January3, 1959, asa radioand television announcer and for 1 month (October 1958) assupervisor of radio and television announcers,5 that Garten was "an excellent disk-jockey."Bennett testified that on the day of the first representation election, April9, 1958, after the balloting had finished for the day, Gross called him into hisoffice and discussed who he believed had voted for and against the Union. Suchconversations with Gross, continued Bennett, took place at frequent intervals.Dur-ing these frequent conversations, testified Bennett, Gross expressed his "conviction"that "Garten had voted against him."Gross denied having such a conversation with Bennett on April 9. He testified thathe left the station (where the election was held) and went home to take a nap be-cause he "had been up practically all night the night before due to the birth of myfirst grandchild."Moreover, Bennett's testimony as to these "frequent" conversations with Gross.is inconsistent and contradictory.At one point in his testimony he indicates theseconversations with Gross occurred from the time of the representation election onApril 9 until he left Respondent's employ on January 3, 1959.At another point in histestimony it appears that these conversations occurred up until November 1, 1958,when Coleman supplanted him as supervisor of announcers, and at still another pointin his testimony he states these conversations took place only during October 1958,the 1-month period when he was acting supervisor of announcers.Then, too, Bennett testified that "even before suchtime asI took over some of Mr.Finch's duties," 6 Gross confided in him with respect to Garten having voted for theUnion and that Gross told him Garten would regret it as "he was going togetrid ofthe troublemakers." It strains one's credulity to believe that Gross, president of theRespondent, who was evidently versed in labor relations on the basis of his protracteddisputes and litigation with the Charging Union, would be so incredibly naive andunsophisticated as to senselessly compromise his Company by the admittedly damag-ing statements that Bennett imputes to him.Moreover, under these circumstances,it isdifficult to believe that Gross would have told Bennett some of thesethings at atime when Bennett was still a rank-and-file announcer, the same as Garten, thealleged discriminatee.Furthermore, Gross' knowledge of what he could and couldnot do under the National Labor Relations Act, vis-a-vis, his employees, which heundoubtedly learned by the plethora of proceedings in which he had been involvedbefore the Board, should have impressed upon him the importance of being cautiousabout remarks made to his employees before an election or duringa unionorganiza-4The radio station was then changingfrom a "rock-and-roll" type of music to a so-calledmelodic "good music" policy having appealfor adultsrather thanadolescents.5It was stipulated that Bennett was a supervisor of announcersfrom October 1 toNovember1, 1958.9 Bennett assumed Finch's duties as supervisor of announcers when Finch left Re-spondent's employ on October 1, 1958. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional campaign so that it would seem incredible that he would have made these com-promising statements to Bennett.For the same reasons, Garten's testimony is not believed that Coleman told him atthe time he discharged Garten that Gross told Coleman "[Garten] was not with themall the way and to get rid of me and clean house." It is incredible that Coleman, anurbane witness, would havemadesuch a harmful admission to Garten when hedischarged him.In addition to this incredible and inconsistent testimony, Bennett, who left Re-spondent's employ in January 1959, can be said to have severed his employment withRespondent under conditions which may be characterized as less than amicable, asBennett was disgruntled at not having been promoted to the position of supervisor ofanouncers, in which capacity he acted during the month of October 1958, before beingrelieved by Coleman. It may well be that his testimony was colored by dissatisfac-tion and resentment because of this disappointment, as Bennett, on cross-examination,admitted he was disappointed, testifying: "My dissatisfaction started when Mr. Cole-man was hired for the job Mr. Gross told me I was to have." Under such circum-stances, his testimony could very well be a reflection of the sometime displayed pre-dilections of a witness whose testimony is colored by the various emotions to which thehuman flesh is heir.Moreover, Bennett had an antipathy for Gross as evidenced by an incident whichoccurred when Coleman assumed the position to which Bennett had hoped to bepromoted.When Coleman reported on the job, Bennett warned Coleman that Grosswas "unethical"; that he makes and breaks promises; that Gross "cuts corners"; andis "inconsiderate of the people whom he employed," and "treats his people with com-plete disregard at times as to the basic rudiments of human existence and for therights of brotherhood among other men."Then, too, Bennett acknowledged, and this is corroborated by Garten himself, thatas early as October 1958, Garten was dissatisfied with working conditions.Theevidence shows Garten, with the knowledge of Coleman and Gross, attempted to ob-tain employment elsewhere during the fall of 1958, and again as late as March 1959,about 2 weeks prior to the time he was discharged.A fair inference from this is thatboth Garten and Respondent were disenchanted and discontented with each otherfor some time prior to his discharge.Equally significant is Garten's testimony oncross-examination that he was offered a lob in the fall of 1958 but refused it Itwould seem that if Garten were apprehensive of his security with Respondent becauseof the April 1958 election, he would have been impelled to accept this job offer.Another incident of revealing significance is Garten requesting a letter of recom-mendation from Coleman 4 days after he was discharged in order to "counteract"his notification of discharge and to enable him to obtain employment elsewhere.Afew days after Coleman gave Garten the letter of recommendation which he re-quested, Garten testified that Coleman asked him what he had done with it.Gartentold Coleman he had sent one copy to an Atlanta radio placement bureau and theother to a New York radio placement bureau.However, on cross-examination, Gar-ten admitted that he had turned over the letter of recommendation to Ray Miller, thepresident of the local union of NABET, the Charging Union, the same day Colemangave it to him.When Garten was asked if this had all been prearranged, his answerswere equivocal and less than frank which would appear to indicate that he deceivedColeman as to why he wanted a letter of recommendation from him and to whomhe had sent it.7Nor does it seem plausible that if Gross had fired Garten for union sympathies,Gross would have consented to giving him a letter of recommendation in view ofthe General Counsel's contention that Gross had a virulent dislike of the Unionand its adherents.Rather, the reasonable explanation might be that Gross sincerelybelieved Garten's personality to be unsuited for his radio station but not necessarilyso for another station which had a different programing formatThe only union activity Garten engaged in, and this is conceded by the GeneralCounsel, was to sign a union card on January 5, 1958, 15 months before his dis-charge.Nor is there any evidence that the Respondent knew Garten had signed theunion card.Voting in the April 9, 1958, secretly conducted Board representation7It appears there were discrepancies in testimony with respect to this incident.At onepoint Garten testified that his meeting with Miller was a mere coincidence when he wentto a restaurant to have coffee, but at another point his testimony apparently seems toreveal that he had decided to give Miller the letter of recommendation in the afternoonand that he went to the restaurant that night to meet with MillerThat the latterversion is the true one appears to be confirmed by Carten's testimony that on April 10,Gurganious, a fellow employee, told him Miller would be in Lansing that evening GROSS TELECASTING, INC.497election cannot be considered a union activity in the context of the circumstances inthis case.The record does not even reveal that Garten was a union member. Sig-nificant with respect to whether Respondent discharged Garten for union activities,as the General Counsel contends, is the following testimony of Garten on cross-examination as to what occurred when Coleman notified him he was being fired.Q. You say that you didn't say [to Coleman] "he's [Gross] doing this be-cause I've been working for the Union?"A. No, I did not say that he was doing this because I was working for theUnion. I said that he was doing this because I was the last one left on theannouncing staff that remembered the past election.8Q. Do you remember telling [Coleman], "I ,tell you Howard, I've never hadany part in this union thing?"A. I can't recall making that statement, no.Then, too, both Gross and Coleman denied they had any knowledge that Gartenhad engaged in any union activities.The General Counsel emphasizes that very few of those who had voted in theApril 1958 election were still employed by the Respondent when Garten was dis-charged 1 year later in April 1959. It is true that there was a considerable turnoverof personnel at Respondent's radio and television station 9 and that dissatisfactionwas rife as evidenced by most of the announcers seeking employment elsewhere.This excessive turnover of employees might indicate that Respondent's personnelpolicies leave much to be desired but that is not within the competency of a TrialExaminer to judge nor a violation of the National Labor Relations Act. It is,however, a significant circumstance in that the inference which might be drawnfrom this unusually high rate of employee terminations is that the alleged discrimi-natee in this case, along with many other announcers who left Respondent's employ,did so for reasons other than those proscribed by the Act.Corroborative of this in-ference is Garten's testimony that "it was just my belief that he [Gross] meant toclean house and get rid of everyone." It is just as reasonable to infer that theRespondent's personnel policy, of what appears to be an unusually excessive numberof terminations, was based and determined on what Gross thought to be soundbusiness practice.To infer otherwise, with respect to the alleged discriminatee,Garten, would be tantamount to the Trial Examiner placing himself in the positionof substituting his own ideas of business management for those of the Respondent.This is not permissible.'°Even assuming the General Counsel's contention that Gross wanted to rid himselfof union adherents, the trier of these facts is not prepared to say, in view of Gross'testimony, that the appreciable decrease in radio audience, particularly duringthe time Garten was on the air (as evidenced by the Hooper ratings) with conse-quent loss of sponsors which compelled him to discharge Garten, is not substantialevidence contradicting the General Counsel's interpretation.On the contrary, thereason advanced by Gross would warrant the discharge of any employee, whetherprounion or antiunion."The fact that there is evidence considered, of and byitself, to support an administrative decision is not sufficient where there is opposingevidence so substantial in character as to detract from its weight and render it lessthan substantial on the record as a whole." iiAs was said by Judge Brown:If the discharge was excessively harsh, if lesser forms of discipline wouldhave been adequate, if the discharged employee was more, or just as, capable asthe one left to do the job, or the like then, the argument runs, the employermust not actually have been motivated by managerial considerations, and (herea full 180 degree swing is made) the stated reason thus dissipated as pretense,nought remains but antiunion purpose as the explanation.But as we have sooften said:management is for management.Neither Board nor Court cansecond-guess it or give it gentle guidance by over-the-shoulder supervision.Management can discharge for good cause, or bad cause, or no cause at all.Ithas, as the master of its own business affairs, complete freedom with butCompare this to the section entitled "Analysis of Testimony,"supra,where Csrtentestified that Coleman told him at the time he discharged him that Gross had said"Garten was not with them all the way and to get rid of me and clean house "B Respondent's Exhibit No 1310NLRB v. Blue Bell, Inc,219 F 2d 796, 798 (CA 5)u Russell H Williams v. U,8,127 F. Supp. 617, 619, citingUniversal Camera Corpora-tionv N L R B.,340 U.S 474, 4S7.586439-61-vol. 129-3 3 498DECISIONSOF NATIONALLABOR RELATIONS BOARDone specific,definite qualification:itmay not discharge when the real motivat-ing purpose is to do that which Section 8(a) (3) forbids. .. .Rotation in personnel is a common thing.The employer does not enter thefray with the burden of explanation.With discharge of employees a normal,lawful legitimate exercise of the prerogative of free management in a freesociety, the fact of discharge creates no presumption, nor does it furnish theinference that an illegal-not a proper-motive was its cause.An unlawfulpurpose is not lightly to be inferred. In the choice between lawful andunlawful motives, the record taken as a whole must present a substantial basisof believable evidence pointing toward the unlawful one.12Finally, the General Counsel argues, Garten was believed by Gross to have votedagainst the Company in the April 1958 election and that he wanted to get rid ofGarten before the next election which was held in August 1959.Assumingarguendo,this to be so, it appears wholly unlikely that Gross would have waited a year toretaliate against Garten by discharging him in April 1959.Discussion and ConclusionsSection 8(a)(3) forbids an employer to discriminate against employees in orderto encourage or discourage membership in any labor organization.This sectionoutlaws discrimination for this purpose "in regard to [their] hire or tenure ofemployment or any term or condition of employment."However, the Act doesnot circumscribe an employer's right to hire, discipline, or discharge an employeefor reasons not forbidden by the Act, even though the employee may be an activeunion adherent or advocate.The employer can hire and fire at will, so long as hisaction is not based on union membership or intent to interfere with the purposesof the Act.And where a just ground of discharge appears, it is ordinarily a merematter of speculation to say that the discharge was because of union membership.13Upon examination of all the facts, it must be determined whether the respondentemployer's discharge of the employee was motivated by a desire to discourageunion membership or other employee activities protected by the statute.The burden of proving unlawful motivation rests with the General Counsel anditmust be determined whether the evidence supports the allegations of his complaint.Section 7(c) of the Administrative Procedure Act (5 U.S.C. 1006), provides that"the proponent of a rule or order shall have the burden of proof.and nosanction shall be imposed or rule or order be issued except upon consideration ofthe whole record or such portions thereof as may be cited by any party and assupported by and in accordance with the reliable, probative, and substantial evi-dence." 14However, once the General Counsel has establisheda prima faciecaseof unfair labor practices, the burden of going forward with defense evidence sufficientto rebut the General Counsel'sprima faciecase falls upon the Respondent 15More-over, proof of an affirmative defense, such as a contention that the employee'sdischarge was for cause, rests with the employer but it is not the burden of therespondent to show the absence of discrimination but that of the General Counselto show its presence.18However, the Board has held that the fact that a valid causefor discharge exists does not excuse a violation of the Act, if the evidence shows thatthe employer's real reason was to discourage union activities of the dischargee.Nevertheless, an employer's antiunion disposition, standing alone, does not justifya finding of unlawful discrimination in the face of evidence that an employee wasdischarged for a good cause.17The Court of Appeals for the First Circuit in a recent case 18 stated that substantialevidence must be adduced in a discriminatory dischargesituationwhich shows thatthe employerknewthe dischargee was a member of the union or engagingin unionactivity and that he was discharged for this activity.The court went on to state:19Y L RD. v. T A McGahey, Sr, at al, d/h/aColumn bitsMarble Works,233 F 2d 406,412-413 (C A 5) See alsoNLRB. v. HudsonPulpd Paper Corporation, etal, 273F 2d 660 (CA. 5)'IN L R Bv Jonesd Laughlin SteelCo , 301 U.S 1, 45.14 SeeLocal 3, United Packinghouse Workers,CIO vN.L R B. (Wilsonc5Co., Inc ),210 F 2d 325 (CA 8)15 JHLassing, at al, d/b/a ConsumersGasoline Stations,126 NLRB 1041, footnote 6.'ON L R B v. Brady Aviation Corporation,224 F 2d 23 (C.A 5).17 Sixteenth Annual Report of the National Labor Relations Board, page, 161 and 162 ;Seventeenth Annual Report of the National Labor Relations Board, pages 135 and 13618N.L R.B. v. Whitin Machine Works,204 F. 2d 883, enfg. 100 NLRB 279. GROSS TELECASTING, INC.499It need not be the only reason but it is sufficient if it is a substantial or motivat-ing reason, despite the fact that other reasons may exist.Although the dischargeof an inefficient or insubordinate union member or organizer is lawful, it maybecome discriminatory if other circumstances reasonably indicate that theunion activity weighed more heavily in the decision to fire him than did dissatis-faction with his performance.Motivation is an elusive fact, and this gives riseto the difficulty of assessing the strength of the inference that [the dischargee].was fired because of his union activity.19Determining what is the motivation for these alleged discriminatory dischargecases is a grave responsibility because of the elusive intangibles involved.Thelegal principle that employee inefficiency is adequate cause for dischargeisplainenough.The difficulty arises in determining whether, in fact, the discharge is madebecause of such a separable cause or because of some other concerted activitiesengaged in for the purpose of collective bargaining or other mutual aid or protectionwhich may not be adequate cause for discharge.Then, too, in these types of cases, consideration must be given to the proviso inSection 10(c) of the Act, as amended, which forbids reinstatement of an employeedischarged "for cause."The legislative history of the Act reveals that when themeaning of the phrase "for cause" was discussed in the Senate by Senator Taft, hehad the following to say with respect to it:Itmerely states the present rule. If a man is discharged for cause, he cannotbe reinstated.If he is discharged for union activity, he must be reinstated.In every case it is a questionof fact for the Board to determine. [Emphasissupplied.] 20Itwould appear, therefore, in resolving this question of fact, that if upon the"preponderance of the testimony taken," the proof creates an equipoise,21 or if anyessential element necessary to make a finding of an unfair labor practice is absentor left to surmise, speculation, or conjecture, the trier of the facts is mandated bySection 10(c) to dismiss the complaint.The Court of Appeals for the Fifth Circuit in a recent case 22 stated:...Where the Board could as reasonably infer a proper collateral motive asan unlawful one, the act of the management cannot be set aside by the Boardas being improperly motivated.The trier of these facts is not prepared to state whether this holding of the courtis in conflict with the Board decisions stating that where a clearly unlawful reasonis one of the motivating causes of a discharge, the coexistence of a separate validreason does not eliminate the unlawful aspect of the employer's action.23 It wouldseem, however, that in evaluating whether an unfair labor practice has been com-mitted, the legality of the employer's conduct in discharging employees involves theproblem of accommodating the rights of employees under Section 7 to engage inconcerted activities with the right clearly given an employer under Section 10(c)to protect his business by discharging an employee "for cause."Southern SteamshipCompany v. N L.R.B.,316 U.S. 31, 47.Absent a situation where the facts are such that an inference may be drawnascribing both a proper and an improper reason for discharge, either rule, assumingtheHubercase (footnote 22) conflicts with Board decisions, would be inapplicablewhere the evidence is such that there is no reasonable basis for inferring the dis-charge was "for cause"; or conversely, where the evidence clearly indicates seriousemployee misconduct or inefficiency.iiIdat page 885.20 93 Cong Rec , page 6518, column 2n It might be noted parenthetically that a situation can arise where upon a study ofthe entire record, including consideration of the witnesses' credibility, the trier of thefacts concludes that the evidence on both sides creates an equipoise. It would appearthat in such a situation, the complaint must be dismissed since the General Counsel hasnot proved the allegations in his complaint by a preponderance of the evidenceSuch aprobability is neither an abstract nor academic proposition as evidenced by the frequencywith which juries in a court of law are unable to arrive at a verdict SeeEastern CoalCorporation v. N.L P B.,176 F. 2d 131, 135, 136 (C A 4), where the court said :the test is not satisfied by evidence . . . which givesequalsupport to inconsistentinferences."[Emphasis supplied.]22N L R.B v Huber d Huber Motor Express, Inc,223 F. 2d 748, 749 See alsoNLRB v. The Houston ChroniclePublishingCompany,211 F. 2d 848 (C A. 5).2KingstonCake Company,Inc.,97 NLRB 1445, at 1451. e5OODECISIONS OF NATIONAL LABOR RELATIONS BOARDThese preliminary observations, then, are a prelude to the most difficult questionin this case:Whether the alleged discriminatee, Garten, was discharged by Re-spondent, as contended by the General Counsel, in violation of Section 8(a)(3)of the Act because of his union sympathies, or "for cause" as claimed by theRespondent. In determining this question, the burden of proof was on the GeneralCounsel to establish and sustain the allegations of his complaint by a preponderanceof the probative evidence, and where a discriminatory discharge, as here, is charged,then he must establish by a preponderance of the evidence that such discharge wasdiscriminatory.24The General Counsel in order to provea prima faciecase mustshow that the alleged discriminatee engaged in activities protected by Section 7 ofthe Act; that the Respondent knew he engaged in such conduct prior to discharge;and that he was discharged as a result of having engaged in such conduct.Moreover,the burden of proof rests not upon the Respondent to convince the trier of the factsthat the discharge was not in violation of the Act but upon the General Counselto prove that the discharge was illegal 25However, when the Respondent's explana-tion of the discharges is a reasonable one, that the discharge was due to the employee'sunsatisfactory work performance, the burden of going forward with evidence shiftsto the General Counsel to establish the falsity of the explanation and the truth ofhis own interpretation.26The Respondent's asserted reason for discharging Garten which originated whena competitor circulated the Lansing business community with advertising materialshowing Respondent's listening audience to have decreased substantially, especially,during the afternoon when Garten was on the air, is a reasonable explanation.27Being fearfully aware of a continuing loss of radio sponsors, the Respondent ex-amined his programing during the afternoon period, corollated it to those announcersbroadcasting during the afternoon hours, one of whom was Garten, and decided,on the basis of both these objective considerations (Hooper rating and loss ofsponsors) and subjective considerations (Gross' and Coleman's evaluation of Garten'sperformance), that Garten must be discharged.What the Fifth Circuit Court of Appeals said inN.L.R.B. v. Birmingham Pub-lishing Company,262 F. 2d 2, 9, is particularly pertinent:If a man has given his employer just cause for his discharge, the Board cannotsave him from the consequences by showing that he was pro-union and hisemployer anti-union.We have no doubt that the Birmingham PublishingCompany was glad to get rid of Edwards. But the Company has a right tooperate its plant efficiently.If an employee is both inefficient and engagedin union activities, that is a coincidence that does not destroy the just causefor his discharge.We cannot say, and the evidence does not support theconclusion that the Board can say: Edwards was fired because the Company'sofficials had an anti-union animus against Edwards.It is not within the competency of the trier of the facts to search the record forsubjective considerations upon which to base inferential conclusions when theobjective factors in the record are before him and point to where the truth lies.Even assuming, as the General Counsel contends, that Gross believed Garten hadvoted for the Union in the first election and was looking for a pretext to rid himselfof union adherents before the second election, the Trial Examiner is not preparedto say, in view of the persuasive reasons given by Respondent for Gar-ten's dis-charge, that this was only a pretext.On the contrary, the record shows a lowHooper rating for Garten's program and a consequent loss of sponsors-grounds thatwould warrant the discharge of any employee, whether prounion or antiunion.The Supreme Court had held 28 before the enactment of the Labor Manage-ment Relations Act of 1947 (61 Stat. 136) that the evidence necessary to make afinding of an unfair labor practice must be "substantial."Substantial evidence issuch evidence as affords a substantial basis of fact from which the fact in issue canbe reasonably inferred 29Substantial evidence must be such relevant evidence as24 IndianaMetal Products Corporation v. N.L R B.,202 F. 2d613,616(C.A.7) ;N L R B. v Deena Products Company,195 F. 2d 330,335(C.A.7),cert.denied344U S. 827.26N.L R B. v Cleveland TrustCo., 214 F. 2d 95, 99 (C.A.6) ; N.L.RB. v. DrennanFood ProductsCo., 272 F. 2d 23 (CA. 5).26MartelMillsCorporation vN.L.R.B.,114 F.2d 624,631 (C.A. 4) ;N.L.R.B. v.Entwistle Mfg.Co., 120 F. 2d 532, 535 (C.A. 4).27Respondent's EXhibits Nos. 8, 9A, 9B, and 10.2sConsolidated Edison Co. of New York, Inc. v. N.L.R.B.,305 U.S. 197, 229.N.L.R.B. v. ColumbianEnameling & StampingCo., Inc.,306 U.S. 292, 299. GROSS TELECASTING, INC.501a reasonable mind might accept as adequate to support a conclusion. Substantialevidence must have rational probative force; it must carry conviction; it must bemore than a scintilla, and must do more than create a suspicion of the existenceof the fact to be established.30Moreover, the substantiality of evidence must takeinto account whatever in the record fairly detracts from its weight.This is what ismeant by consideration being given to the "whole record." 31And the test is notsatisfied by evidence which gives equal support to inconsistent inferences.32InN.L.R.B. v. Stafford Operating Company,206 F. 2d 19 (C.A. 8), the courtsaid at pages 22 and 23:The insertion of the word "substantial" in the Act by the amendment of1947 did not, therefore, enlarge its meaning in that respect, but the insertion ofthe words "on the record considered as a whole" and the historical backgroundof the Act and the amendment do have significance.... In construing theamended Act, the Supreme Court said inUniversal Camera Corp. v. N.L.R.B.,340 U.S. 474, 487.. .:Whether or not it was ever permissible for courts to determine the sub-stantiality of evidence supporting a Labor Board decision merely on thebasis of evidence which in and of itself justified it, without taking intoaccount contradictory evidence or evidence from which conflicting in-ferences could be drawn, the new legislation definitively precludes such atheory of review and bars its practice.The substantiality of evidence musttake into account whatever in the record fairly detracts from itsweight. .The fact in issue is the intent, motive or reason in respondents' mindfor the discharge of the complainants.When the mental process actuatinga person in the performance of an act is the fact for determination, oftentimes circumstantial evidence is the only type available.Circumstantialevidence, as such, is not to be relegated to an undesirable category.Butwhether the facts and circumstances constituting such evidence be of suchweight as to be substantial depends upon the nature of the facts shown, theconsistency of those facts and circumstances with each other, their con-sistency with the truth of the ultimate fact, and their inconsistency witha reasonable inference of the truth of the converse of the fact sought tobe shown, when viewed in the light of the entire record.And these factsmay not be viewed "in isolation."Although the circumstances may support the inference of a fact, if it isshown by direct unimpeached, uncontradicted, and reasonable testimonywhich is consistent with the circumstances that the fact does not exist, nolawful finding can be made of its existence.. .Granting that an inference may be drawn from the mere fact of par-ticipation [in union activities] followed by discharge that such participa-tion was its cause,the inference disappears when a reasonable explanationis presented[for the alleged unlawful act]... .In each case such membership may have been the cause, for the unionwas not welcomed by the persons having authority to discharge and employ.If no other reason is apparent, union membership may logically be in-ferred.Even though the discharger disavows it under oath, if he canassign no other credible motive or cause, he need not be believed. But itremains true that the discharger knows the real cause of discharge, it is afact to which he may swear. If he says it was not union membership oractivity, but something else which in fact existed as a ground, his oathcannot be disregarded because of suspicion that he may be lying.Theremust be impeachment of him, or substantial contradiction, or if cir-cumstances raise doubts, they must be inconsistent with the positive swornevidence on the exact point.Judged by these tests and standards, it is concluded that there is not substantialevidence that the Respondent discharged the alleged discriminatee Garten becauseof his union activities for the reasons hereinabove and hereinafter indicated.$'Del E. Webb ConstructionCompany v. N.L.R.B.,196 F.2d at847 (C A. 8).W Universal Camera Corporationv.N.L.R.B.,340 U.S. 474, 485, 488, 490.asEastern Coal Corporationv.N.L.R.B.,176 F. 2d 131, 135, 136 (C.A. 4).See alsofootnote 21,supra. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDMerely showing that Garten signed a union application card is not sufficient toestablisha prima faciecase.A vital element necessary to prove a violation ofSection 8(a)(3) ofthe Act is knowledge by the Respondent of the dischargee'sunion activities.In order to find that a discharge of an employee was motivatedby discriminatory purposes,itmust be shown that the employer knew or believedthat the employee had participated in union or concerted activities."Knowledgeby a respondent of a dischargee's union membership is a prerequisite to a finding thatthe discharge was made for that reason.The Board has the burden of proving thisknowledge and it is not sufficient that the proof be based on suspicion or surmise." 33What then does the record disclose in this regard?Merely showing that Garten signed a union card is not enough. Such evidencedid not relieve the General Counsel of his burden of affirmatively proving that Re-spondent had knowledge of the alleged discriminatee's interest in, and activity onbehalf of, the Union before his discharge.Diamond Ginger Ale, Incorporated,125NLRB 1173;N.L.R.B.v.Wagner Iron Works, et al.,220 F. 2d 126, 137(C.A. 7).A study of the record reveals that the General Counsel failed to sustain his burdenof proof by a preponderance of the evidence that Respondent knew the alleged dis-criminatee was a union adherent at the time of his discharge.Moreover,there isno evidence in the record that Garten was active in the Union or even a unionadherent,so that the Respondent would be aware of his union sympathies.Nor isthere substantial evidence to controvert Respondent's categorical denial that it wasaware of the union sympathies of the dischargee prior to his termination.To holdthat the evidence preponderates in favor of a finding that Respondent had suchknowledge and that Respondent discharged Garten because it suspected that he hadvoted for the Union in a secret electiona year earlierand was fearful he mightrepeat that performance at some undetermined date in the future,34would be toengage in attenuated rationale,specious reasoning,and to give effect to anemicinferences.Speculation,surmise, conjecture,and unfounded conclusions cannotbe the basis for findings which the Act requires to be based on"substantial evidence."The fact is that the record contains no indication of why Garten should have beenselected for discriminatory discharge in April1959.Althoughhe had voted in theelection a year earlier,there is no showing that he was outstandingly active on behalfof the Union.In fact, the evidence conclusively shows that all Garten did was tosign a union card.The record fails to reveal that signing this union card was themotivating cause for his discharge.Furthermore,some of the reasons advanced bythe Respondent for Garten's discharge are consistent with and corroborated by theattendant circumstances in this proceeding and are clearly established on the recordas a whole.There is no substantial evidence in the record to support the conclusion that Re-spondent discharged Garten for proscribed reasons.The evidence"must do morethan create a suspicion of the existence of the fact to be established."Higherstandards than this are required in order for such evidence to attain the stature of"substantial"evidence.35Therefore,the Trial Examiner is satisfied that the fore-going facts and circumstances fail to expose by a preponderance of the probativeevidence that Respondent'spurpose for discharging Garten was discriminatorilymotivated.ConclusionsWith Regard to the Alleged Discriminatory DischargeIt is found that the General Counsel has failed to prove by a fair preponderanceof the credible evidence that Respondent discriminatorily discharged Garten.It is found that the weight of the evidence supports the Respondent's defense thatitdid not discriminatorily discharge Garten for the following reasons:1.For the reasons hereinbefore stated, the testimony of Bennett and Garten isbelieved to be inconsistent with the inherent probabilities of the case, and thereforenot credited.88N.L R.B. v Shen-Valley Meat Packers, Inc ,et al.,211 F 2d 289, 292 (C A. 4) :Tampa Times Company v. NLRB.,193 F. 2d 582, 583 (C.A 5). CfDan River Mills,Incorporated,125 NLRB 1006.84 The General Counsel contended* " . . the employer had believed [Garten] to havevoted in the election for the Union in the April 1958 election and was truing to Let ridof him prior to the forthcoming election."Such rationale is clearly "ton remote andunrelated to have much probative force."N L.R.B.v.The HoustonChronicle PublishingCompany,211 F 2d 848. 854 (C A. 5).Camera Corpoiation v.N.L.R B.,340 U S. 474, 477, 484;N L R B. v.Tex-O-Kan Flour Mills Company,122 F. 2d 433, 438 (C.A. 5). GROSS TELECASTING, INC.5032. It has not been proved by a preponderance of the probative evidence that theRepondent had knowledge that the alleged discriminatee, Garten, engaged in unionactivity prior to his discharge, and that he was discharged for this activity.3.The evidence does not preponderate in favor of a finding that Garten wasterminated for discriminatory reasons.4.The Trial Examiner believes that the evidence introduced by the GeneralCounsel with respect to Gar-ten's discharge being for activities protected by Section 7of the Act, fails to attain the stature of even mere suspicion.Argumentativelyassuming that it raises a suspicious pattern, nevertheless, suspicion is not proof anda finding of a violation of the Act cannot be based on suspicion alone.365.Accordingly, it is recommended that the allegation of the complaint with re-spect to the alleged discriminatory discharge of Garten be dismissed.372.The alleged interference, restraint, and coercionThe amended complaint alleges thatsubsequenttoGarten's discharge, Colemanthreatened an employee with discharge and other reprisals, Gross offered anothereconomic benefits conditioned upon refraining from union activity, and a supervisor,Onken, threatened reprisals if employee Gurganious showed sympathy toward theUnion.Frank Imburg, a former employee of Respondent, testified that a few days afterthe Board hearing which was held on June 26, 1959, on the Union's representationpetition, and at which he testified, he had a conversation with Coleman.Accord-ing to Imburg, Coleman told him that "it was unfortunate that (Imburg] appearedat the hearing; Mr. Gross was upset about seeing me there and surprised about seeingme there. I can't say," continues Imburg's testimony, "for sure which one of usmentioned it or how it came out, but in the gist of the conversation it was thatperhaps I should go see Mr. Gross and talk over my status with Gross TelecastingInc.But I don't think we decided that that was the thing to do."Q. Do you recall anything being said about your future at Gross Tele-casting, Inc.?A. I implied from the conversation that my future was on the rocks... .Well, he [Coleman] didn't threaten me with being fired directly.However,he did mention the words "Kiss of death," and I interpreted that as meaningthatmy future was on an unsteady basis. . . . That Mr. Gross was unhappywith me now as an employee for having shown up at the hearing and testifyingagainst management.Coleman's version of this conversation is that Imburg brought up the topic saying:"'Some of the fellows around here have been saying that my goose is really cookedwith Gross.38.'I said, `Well, I don't think that's necessarily true.'And hesaid, `Well, they all say that after I was at that hearing and Mr. Gross saw me therehe thinks I'm against him.'And I said, `I don't know. I think to be realistic anyemployer under these circumstances probably wonders a little bit how you reallyfeel about him; and I would if I owned the Company.' "Coleman testified that he asked Imburg if he wanted to see Gross, whereuponImburg stated: "1 think I'd best look for a job elsewhere"; to which Coleman replied:"Well, if you feel that way then you'll have to make your own decision "Miles Baskett. who is presently employed by Respondent as a radio and televisionannouncer, testified that on June 2, 1959, he spoke with Gross in the latter's office.He had gone in originally to see Gross about a discrepancy in his pay.During theconversation,Gross, according to Baskett. said: "What are all these nasty rumorsI've been hearing about you?"When Baskett told him he didn't know what he wasreferring to, Gross, according to Baskett, said: "Well, I understand that you havebeen active in union organizational activities."As the conversation proceeded,Baskett testified that he told Gross he had been a member of "NABET" in Flint,Michigan, the Charging Party. whereupon Gross asked "if [Baskett] were stillamember." When Baskett replied he was not, Baskett testified that Gross said:"This is a pretty good idea. I think you deserve to know both sides of the question.However, you do know that I am against unions."31 Punchand Jiulu Togs, Inc. of California,85 NLRB 499, 500. See also U S v Ross,92 U S 281. 283-28437 Southern Oxygen Co., Inc v. N.L R B ,213 P. 2d 738 (C A. 4)11Later in his testimony, Coleman recalled that Imburg said : "Some of the bops havesaid to me that my appearance at the hearing was really the kiss of death as far asGross wasconcerned " 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaskett testified that Gross indicated there would be an opening of a managerialnature in the future, which Baskett was anxious to get, and Baskett would be bettertaken care of if he were to deal directly with Gross rather than through a union.On cross-examination, Baskett testified as follows:[Gross] asked me whether or not I was on his ball team; he asked me whetheror not I was still a member of the Union; he asked me whether or not I'd beenactive in the Union at the present time.The conversation concluded, Baskett testified, by Gross telling him to vote in theBoard election as he thought best.Gross in his testimony denied that he questioned Baskett about "nasty rumors" thathe had been hearing about him, or that he made any promises to Baskett with respectto the Board election.A practical consideration impels the Trial Examiner to credit Baskett's version ofwhat was said by Gross during this conversation on June 2, 1959. Baskett wasstill inthe employ of Respondent Gross Telecasting, Inc., at the time he testified.As such,he depended on his job for his livelihood and he understood that after testifying hemust continue in the employment of Gross.Nor is the trier of these facts unmindfulof the predicament of an employee who upon being interrogated by his employer withrespect to union matters and who subsequently testifies, is apprehensive and fearful,with some measure of justification, as to the future possibility of retaliatory action.These practical considerations coupled with the normal workings of human naturehave led the Trial Examiner to credit Baskett's testimony.Moreover, Respondent's contention that the statements, detailed immediately above,which Gross made to Baskett are privileged as free speech under Section 8(c) of theAct because they are expressions of "views, arguments or opinion" within the mean-ing of Section 8(c) is, it is believed for the following reason, not well taken.On thecontrary, they are verbal acts whose legality under Section 8(a)(1) are determinedwithout reference to Section 8(c).39Gross was free to express his views, arguments,or opinions in any way he liked: diffidently, decorously, politely, and discreetly, orpungently, provocatively, and even rudely, as long as he did not interfere with,restrain, or coerce Baskett in the exercise of the protected rights guaranteed inSection 7.This, it is believed, Gross did.Robert H. Gurganious, who is presently employed by Respondent as a transmitterengineer, testified about a conversation on August 26, 1959, with Carl Onken, Re-spondent's chief engineer and Gurganious' supervisor at the transmittingstation.40Gurganious testified that Onken asked him how employee morale was, and after thatsubject had been exhausted, "Onken said that he didn't know how I was going to vote[in the Board election 2 days hence] but that I should do some serious thinking andmake up my mind and vote the right way. I told Mr. Onken that I figured my onlychance of staying with Gross Telecasting was if the Union got in.He said that hedidn't agree with me, that if the Union got in Mr. Gross would replace every one ofus one by one. He said that Mr. Gross would sit back and wait until one of us madea goof, when one of us slipped up he'd fire us.He also stated that he didn't think thatany employee could work continuously on a job without at one time or anothermaking a mistake."Gurganious also testified that Onken said Alex Uschuk, anotheremployee, "ought to quit, as it was just a matter of time and he would be fired."It is against this testimony Onken denied that during this conversation with Gur-ganiousthat the Union or Uschuk was ever mentioned by him.For the same reasons indicated above in Baskett's conversation with Gross, thetestimony of Gurganious is credited.41ConclusionsTo summarize briefly, then, that part of the complaint which alleges Respondentviolated Section 8 (a)( I) of the Act avers that the employees were interfered with,restrained, and coerced in the exercise of the rights guaranteed them under the Actin the following respects: Threatened with discharge and reprisals because of theirunion sympathies, promised economic benefits if they did not vote for the Union, and89Minnesota Mining and ManufacturingCo., 81 NLRB 557.4° It was stipulated that Onken is a supervisor within the meaning of the Act.41 Respondent's contention that the amendment contained in General Counsel's ExhibitNo. 17(Onken incident) should not have been allowed, is answered,it is believed, by therecord, which speaks foritself (pages 139-144). GROSS TELECASTING, INC.505interrogated concerning theirunionactivities andmembership.The Respondent,however, denies that the employees were threatened, coerced, promised economicbenefits, or interrogated about their union sympathies.In determining whether an employer's conduct amounts to interference, restraint,or coercion within the meaning of Section 8(a)(I), the test is not the employer's in-tent or motive, but whether the conduct is reasonably calculated, or tends, to inter-fere with the free exercise of the rights guaranteed by the Act 42Then, too, on theissue of whether the Respondent violated Section 8(a) (1) of the Act, it is not re-quired that each item of the Respondent Company's conduct be considered separatelyand apart from all others but consideration must be given toallsuch conduct as awhole.43The Board has held 44 that while the act of questioning employees cannot abstractlybe declared to constitute a violation of Section 8(a) (1) of the Act, nevertheless, ifthe setting, the conditions, the methods, the incidents, the purpose, or other probativecontext of the particular situation can be appraised, in reasonable probability, as hav-ing the effect of restraining or coercing the employees in the exercise of such rights,such activity on the part of the employer is violative of this section of the Act.45It is found, therefore, that Respondent, Gross Telecasting, Inc., committed un-fair labor practices by (1) Coleman's conversation with respect to Imburg testifyingat the representation hearing; (2) Gross' coercive conversation with Baskett in whichhe interrogated him with respect to his union activities and sympathies, and indicatedthat the Company would be more kindly disposed toward Baskett's managerial aspira-tions if he cast his lot with the Company; and (3) Onken's threatening and intimida-tory conversation with Gurganious.In applying the principles enunciated above to the conduct of Respondent detailedabove, not simplyin isolation,but cumulatively and compositely as well, it is foundand concluded that it was intended and so timed as reasonably to have the effect ofinterfering with employee rights guaranteed to and protected by Section 7 of the Act,and constituted interference, restraint, and coercion in violation of Section8 (a) (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I, above, occurring in connec-tion with the operations of the Respondent described in section III, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itshall be recommended that the Respondent cease and desist therefrom and take cer-tainaffirmative action which it is found necessary to effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Union herein is a labor organization within the meaning of Section 2(5)of the Act.2.Gross Telecasting,Inc., is anemployer who, at all times material hereto, wasengaged in commerce within the meaning of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondent Company has engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Company has not committed the violation of Section 8(a) (3) of the Act,alleged in the complaint. It is recommended that the allegations of the complaintsetting forth said violation be dismissed.[Recommendationsomitted from publication.]0saN L R B. v. Illinois ToolWorks, 153 F 2d 811, 814 (C.A. 7).43N L.R B v. Popeil Brothers, Inc,216 F. 2d 66, 68 (C A. 7)."Blue Plash Express, Inc.,109 NLRB 591;Graber ManufacturingCompany,Inc.,111NLRB 167;Lily-Tulip Cup Corporation,113 NLRB 126745N.L.R.B. v. ProteinBlenders,Inc.,215 F. 2d 749, 750 (C.A. 8).